Citation Nr: 0013234	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  99-19 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical services provided on September 19, 1998 and September 
20, 1998 and for unauthorized private hospitalization from 
September 24, 1998 through September 28, 1998.


REPRESENTATION

Appellant represented by:	Attorney Roger W. Rutherford


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1999 and April 1999 
determinations by the Department of Veterans Affairs Medical 
Center (VAMC) in Mountain Home, Tennessee, which denied 
reimbursement of private hospital expenses for treatment 
rendered on September 19, 1998 and September 20, 1998, 
respectively.  This matter also comes before the Board on 
appeal from a May 1999 determination by the VAMC, which 
denied reimbursement of private hospital expenses for 
inpatient treatment rendered from September 24, 1998 through 
September 28, 1998.  The VAMC continued to deny reimbursement 
of the private hospital expenses for these dates in a July 
1999 reconsideration.

The issue listed on the title page of this decision is the 
only issue currently before the Board.  An appeal of the RO's 
October 1992 denial of an increased evaluation of a service 
connected anxiety disorder was rendered moot by a September 
1994 RO decision which granted a total disability evaluation 
for the disorder, post remand.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran does have a total disability as a result of 
service-connected disabilities.

3.  The veteran incurred unauthorized medical expenses in 
connection with private emergency room treatment on September 
19, 1998 and September 20, 1998, which were not shown to be 
for medical emergencies.

4.  The veteran incurred unauthorized medical expenses in 
connection with private treatment from September 24, 1998 to 
September 28, 1998 which was shown to be to be emergent in 
nature.

5.  VA facilities were feasibly available, and it is not 
shown that an an attempt to use them beforehand or to obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable.


CONCLUSION OF LAW

The criteria for reimbursement or payment for unauthorized 
medical expenses associated with private medical treatment 
received on September, 19, 1998, September 20, 1998 and from 
September 24, 1998 through September 28, 1998, have not been 
met. 38 U.S.C.A. §§ 1728, 5107 (West 1991); 38 C.F.R. § 
17.120 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background-Pertinent Laws

Legislation providing for medical treatment benefits to 
veterans contemplates that Government facilities, which are 
especially maintained for that purpose at considerable 
expense, shall be used to the fullest extent possible.  38 
U.S.C.A. § 1703 (West 1991).  There are, however, regulatory 
criteria that permit VA to assume financial responsibility 
for medical expenses incurred by veterans at private medical 
facilities under certain circumstances.  Thus, for example, 
VA payment for private medical expenses may, subject to other 
requirements, be granted if prior authorization for the 
medical treatment in question is obtained from VA.  38 C.F.R. 
§ 17.53 (1999).  In this case the record reflects the veteran 
does not allege, and the evidence does not show, that the 
treatment and services provided on the claimed dates involved 
prior VA authorization.  See 38 C.F.R. § 17.54.  Therefore, 
the matter on appeal must be determined in light of the 
requirements for reimbursement or payment for medical 
expenses incurred without prior authorization from VA.  See 
38 C.F.R. § 17.120.

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
VA, all of the following must be shown: (a) That the 
treatment was either: (1) For an adjudicated service- 
connected disability, or (2) for a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability, or (3) for any 
disability of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability; (b) 
that a medical emergency existed and delay would have been 
hazardous to life or health; and (c) that no VA or other 
Federal facilities were feasibly available and an attempt to 
use them beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have 
been refused. 38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 
17.120 (1999).

The Court has held that all three statutory requirements of 
38 U.S.C.A. § 1728, generally, (1) service-connected 
disability, (2) medical emergency, and (3) federal facilities 
not feasibly available, must be met before reimbursement can 
be authorized.  Malone v. Gober, 10 Vet. App. 539, 542-544 
(1997).

However, these and the other elements of medical emergency 
and feasible availability of VA facilities are cumulative 
criteria rather than independent bases for consideration of 
reimbursement. See, e.g., Malone v. Gober, 10 Vet. App. 539, 
543 (1997); Cotton v. Brown, 7 Vet. App. 325, 327 (1995); 
Argo v. Derwinski, 2 Vet. App. 509, 510 (1992).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence. See, i.e., 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).

The Court has admonished VA not to substitute its judgment 
for that of a medical expert.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).
 
In this case, in a September 1994 rating decision, the 
veteran was awarded a 100 percent disability evaluation for 
service connected anxiety disorder with post traumatic stress 
disorder, effective June 1992 and was also awarded a 20 
percent evaluation for a service connected right ankle 
injury, effective January 1991.  Medical evidence documenting 
the service connected anxiety disorder was submitted in 
conjunction with this September 1994 decision.  These records 
reveal severe and chronic psychiatric problems related to the 
service connected anxiety disorder and PTSD, with a poor 
prognosis given in May 1992.  The VA physician has also found 
the veteran to be permanently and totally disabled in the 
determinations regarding entitlement to reimbursement of 
private medical expenses.  

The veteran therefore has a total disability resulting from a 
service-connected disability, which meets the first 
requirement for reimbursement under 38 C.F.R. § 17.120 
(a)(3).  The Board must next examine whether the remaining 
criteria under this regulation have been met to allow 
reimbursement for treatment rendered on any of the dates at 
issue.  

Emergency Room Treatments, September 19, 1998, September 20, 
1998

As to the requirement that a medical emergency existed and 
delay would have been hazardous to life or health, the Board 
finds that payment or reimbursement of unauthorized medical 
expenses associated with ambulance services and private 
hospital emergency room treatment on September 19, 1998 and 
September 20, 1998 are not warranted.  The emergency room 
record on September 19, 1998 reveals that the veteran arrived 
ambulatory to the Wellmont-Bristol Regional Medical Center 
and the chief complaint was "pneumonia shot," ordered by a 
Dr. S.  At the bottom of the emergency room record, a 
diagnostic impression of pneumonia was rendered, and he was 
instructed to return on 9/20/98 for another injection.  The 
bill for the September 19, 1998 treatment listed charges for 
one ceftriaxone injection and the use of the ER facility.  
The emergency room record for September 20, 1998 likewise 
noted that the veteran arrived ambulatory to the same 
facility and the chief complaint given was "for pneumonia 
shot."  The diagnostic impression again was pneumonia.  
Again, the bill for the September 20, 1998 treatment listed 
charges for one ceftriaxone injection and the use of the ER 
facility.

In March 1999, April 1999 and on reconsideration in July 
1999, the same VA physician disapproved the claims for 
reimbursement for medical expenses for September 19, 1998 and 
September 20, 1998, noting that in both instances, emergent 
treatment was not required and VA facilities were feasibly 
available. 

Upon review of the evidence, the Board finds that the 
episodes of treatment on September 19, 1998 and September 20, 
1998 are not shown to have been emergent.  The two episodes 
of emergency room treatment on the 19th and 20th were solely 
for the purposes of obtaining a pneumonia shot, there is no 
evidence that the veteran was in need of emergency treatment, 
was not shown to be in distress, and was not admitted for 
further treatment.  There is no medical evidence to 
contradict the VA physician's opinions that treatment on 
these dates were not medical emergencies, and accordingly the 
second requirement for reimbursement under 38 C.F.R. § 
17.120(b), of a medical emergency is not met.  

Hospitalization from September 24, 1998 to September 28, 1998

A September 24, 1994 inpatient admission record revealed that 
upon admission to the Wellmont-Bristol Regional Medical 
Center, his diagnoses included bilateral lower lobe 
pneumonia; dyspnea; congestive heart failure and COPD 
exacerbation.  The history of present illness stated that the 
veteran, a 74 year old male, was reluctant to come to the 
hospital the previous week, but elected to do so this week.  
He was suffering increasing shortness of breath and was found 
to have patchy infiltrates on his lower lobes.  A history of 
placement on IM Rocephin and p.o. Zithromax for seven days 
was given, with recheck in the office showing increase in 
dyspnea and no change in the X-rays over seven days.  

He was said to be reluctantly returned to the hospital, was 
quite short of breath, not resting at night and having to sit 
upright at night to keep his breath.  He was feverish and 
running chills prior to antibiotic therapy, but seemed to 
have improved in that nature at the time of admission.  A 
past medical history was positive for two previous myocardial 
infarctions, one documented and positive history of 
congestive heart failure.  

Review of systems on admission was positive for dyspnea; 
negative for swelling and negative for chest pain.  He had no 
diarrhea, constipation, fever or chills.  On physical 
examination, his temperature was 96 degrees orally, pulse was 
80, respirations 20 and moderately labored.  His head and 
neck area were examined and no significant problems in those 
areas were found.  His chest did show decreased breath 
sounds, with bilateral crackles, but somewhat improved from 
in the office.  The heart had regular rate and rhythm, with 
no rubs, murmurs or gallops.  The abdomen was soft and 
nontender with no palpable masses, no rebound or guarding.  
The extremities showed no evidence of clubbing, cyanosis or 
edema.  The assessment on admission was that most of his 
problems could be explained by COPD exacerbation.  The plan 
was to hold him for 5 days in house trying to maximize his 
lung therapy.  

A discharge summary dated September 28, 1998 gave the 
following discharge diagnoses: 1. Bilateral lower pneumonia; 
2. Congestive heart failure; 3. Chronic obstructive pulmonary 
disease exacerbation.  The discharge summary detailed the 
history of his admission on September 24, 1998, with 
complaints of shortness of breath that had been progressing 
slowly since February, but much worse over the last month to 
two weeks.  He had failed an outpatient regimen of IM 
Rocephin and p.o. Zithromax to the point where he was getting 
more short of breath and it was felt that hospitalization was 
warranted at that time.  X-rays were noted to show signs 
consistent with a mild degree of congestive heart failure and 
redemonstration of right lower lobe infiltrate.  The course 
of treatment during his hospital stay was detailed to include 
medicinal treatment, including steroid and inhalers for COPD, 
with improvement shown over the course of hospitalization to 
the point that at the day of discharge he was only having a 
rare episode of shortness of breath and coughing copious 
amounts of sputum at times.  

The hospital bills for the period between September 24, 1998 
and September 28, 1998 included billing for private room 
between the 24th and 27th, but did not indicate any emergency 
room treatment.  

Other medical records were shown to be misfiled documents 
regarding treatment for a two year old female, and thus were 
not pertinent to this case.  

In May 1999, and on reconsideration in July 1999, the same VA 
physician disapproved the claim for reimbursement for medical 
expenses for September 24, 1998 through September 29, 1998, 
noting that emergent treatment was not required and VA 
facilities were feasibly available.  

A letter from a private physician dated in October 12, 1999 
stated that the veteran was hospitalized approximately two 
weeks ago with a combination of bilateral lower lobe 
pneumonia, congestive heart failure and COPD exacerbation.  
This letter stated that a week of outpatient treatment had 
failed, the veteran worsened and his medical provider elected 
to admit him into the hospital for therapies.  The pneumonia 
was cleared during this stay, the exacerbation of COPD was 
eased and the congestive heart failure was stabilized.  His 
medical regimen was manipulated, but kept him on medication 
that the VA should be able to fill.  

Regarding the hospital stay from September 24, 1998, to 
September 28, 1998, the Board finds at this point, there is a 
balance of positive and negative evidence regarding whether 
his condition required emergent medical care at the time of 
this hospitalization.  On one hand, his treating physician 
states that such treatment was "urgent" and that delay in 
hospitalization could prove costly to his recovery time and 
life in general.  On the other hand, the VA physician in May 
1999 and July 1999 determined that emergency care was not 
indicated.   Affording the veteran the benefit of the doubt, 
the Board finds that the veteran was in need of emergency 
medical care at the time of his September 24, 1998 admission.  

Having found the veteran's condition to constitute an 
emergency at the time of the September 24, 1998 admission, 
the Board now turns to the question as to whether an adequate 
VA facility was reasonably available.  A determination as to 
whether VA or Federal medical facilities were feasibly 
available ordinarily involves consideration of factors such 
as the urgency of the veteran's condition, the relative 
distance to the closest VA or Federal medical facility, and 
the nature of the treatment needed.  

In the provisions of 38 C.F.R. § 17.53 relating to 
limitations on use of public and private hospitals at VA 
expense, various factors are cited as to what "feasibility" 
encompasses, i.e., "relative distance of travel involved", or 
that the "nature of the treatment required makes it necessary 
or economically advisable".

Upon review of the evidence, the Board finds that in this 
instance, an adequate VA facility was feasibly available.  
The distance of the VA hospital has been repeatedly 
determined to be approximately 27 miles away from his home, 
and the evidence does not demonstrate an attempt to use them 
beforehand or obtain prior VA authorization for the services 
required would not have been reasonable, sound, wise, or 
practicable, or that treatment had been or would have been 
refused.  There is no medical evidence of record to 
contradict the VA physician's determination that VA medical 
facilities were feasibly available in this case.  

The veteran's condition on September 24, 1998, while poor, 
was not recorded to be of such urgency as to require 
admission via the emergency room that day; he is shown simply 
to have admitted himself on an inpatient basis.  There is no 
medical evidence of record indicating that traveling the 
distance from his home to admit himself to the VA hospital 
would have been dangerous that day.  Furthermore, the October 
1999 letter from the veteran's treating physician, while 
acknowledging that that the veteran's medical regimen was 
manipulated during his hospital stay, nonetheless stated that 
the veteran remained on medication that the VA should be able 
to fill.  There is nothing of record to suggest that the 
treatment he received at Wellmont-Bristol Regional Medical 
Center would not have been available at the VA medical 
facility.  Nor is there evidence that an attempt to use them 
beforehand or obtain prior VA authorization for the services 
required would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.

Thus the requirement of requirement for reimbursement under 
38 C.F.R. § 17.120(c), of unavailable VA or other Federal 
Facilities is not met for the private hospitalization from 
September 24, 1998 to September 28, 1998.  

Conclusion

The evidentiary record does not support the mandatory 
criteria for VA reimbursement of or payment for the cost of 
unauthorized medical treatment at the Wellmont-Bristol 
Regional Medical Center for emergency room visits on 
September 19, 1998, September 20, 1998, and for inpatient 
hospitalization from September 24, 1998 to September 28, 
1998. 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
reimbursement of or payment for the cost of unauthorized 
medical treatment for the above dates.



ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses associated with private hospital treatment 
on September 19, 1998, September 20, 1998, and from September 
24, 1998 to September 28, 1998 is denied.

	

		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

